     Case 1:19-cv-00158-AWI-SAB Document 12 Filed 07/14/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    PEDRO RODRIGUEZ,                                   Case No. 1:19-cv-00158-AWI-SAB (PC)
12                       Plaintiff,                      ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS, AND DISMISSING
13            v.                                         ACTION, WITH PREJUDICE, FOR FAILURE
                                                         TO STATE A COGNIZABLE CLAIM FOR
14    SCOTT KERNAN, et al.,                              RELIEF
15                       Defendants.                     (ECF Nos. 1, 6)
16

17          Plaintiff Pedro Rodriguez is a state prisoner proceeding pro se and in forma pauperis in this

18   civil rights action pursuant to 42 U.S.C. § 1983. This matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          The assigned Magistrate Judge issued findings and recommendations recommending that

21   Plaintiff’s complaint be dismissed without leave to amend, and this action be closed. (ECF No.

22   6.) The findings and recommendations were served on Plaintiff and contained notice that any

23   objections thereto were to be filed within thirty (30) days after service. (Id. at 11.) After

24   obtaining an extension of time, Plaintiff timely filed written objections to the findings and

25   recommendations. (ECF No. 11.)

26          First, with respect to the Magistrate Judge’s finding that Plaintiff has not pled a cognizable

27   due process claim, Plaintiff asserts that the Magistrate Judge’s findings have been nullified by the

28   May 2019, Frequently Asked Questions regarding Proposition 57 credit (“FAQ”), which are
                                                        1
     Case 1:19-cv-00158-AWI-SAB Document 12 Filed 07/14/20 Page 2 of 3

 1   posted in the dayroom of the housing area at Valley State Prison. Specifically, Plaintiff argues

 2   that since the FAQ states that “Credit-earning opportunities are available to all inmates” without

 3   any caveat as to availability, space, and resources, Plaintiff has a liberty interest in participating in

 4   educational opportunities so that he can earn educational merit credit, and that his liberty interest

 5   is being violated by his placement on a waiting list. (Id. at 1-3.)

 6           However, Plaintiff’s objection is unpersuasive. As discussed in the Magistrate Judge’s

 7   findings and recommendations, a protected state-created liberty interest does not come into

 8   existence just because there is mandatory language in regulations or documents issued or

 9   promulgated by the California Department of Corrections and Rehabilitation. See Wilkinson v.

10   Austin, 545 U.S. 209, 223 (2005); Sandin v. Conner, 515 U.S. 472, 483-84 (1995). The Court

11   finds that Plaintiff has failed to establish that he has a protected liberty interest in participating in

12   educational classes so that he can earn educational merit credit. Therefore, Plaintiff has not pled

13   a cognizable due process claim.

14           Second, Plaintiff argues that the Magistrate Judge erred by finding that Plaintiff was not

15   being treated differently than other similarly situated inmates because, statewide, other prisoners

16   are being allowed to participate in educational classes and earn educational merit credit. (ECF

17   No. 11, at 4.) However, as discussed in the findings and recommendations, Plaintiff has failed to

18   plead facts demonstrating that he is being intentionally treated differently from other similarly

19   situated inmates. See Ruston v. Town Bd. for the Town of Skaneateles, 610 F.3d 55, 59-60 (2d

20   Cir. 2010) (stating that plaintiffs bringing a class of one equal protection claim “must show an
21   extremely high degree of similarity between themselves and the persons to whom they compare

22   themselves[]”).

23           Third, Plaintiff asserts that he has pled a cognizable claim for deliberate indifference in

24   violation of the Eighth Amendment. (ECF No. 11, at 4-5.) As discussed in the findings and

25   recommendations, Plaintiff’s claim that he is unable to participate in educational classes and earn

26   educational merit credits does not raise to the level of an Eighth Amendment violation because
27   Plaintiff has not alleged facts showing that prison officials knew of and disregarded a substantial

28   risk of serious harm to Plaintiff’s health or safety.
                                                          2
     Case 1:19-cv-00158-AWI-SAB Document 12 Filed 07/14/20 Page 3 of 3

 1           Fourth, Plaintiff contends that he has pled a cognizable claim for violation of the

 2   Americans with Disabilities Act (“ADA”) and the Rehabilitation Act (“RA”) because placement

 3   on a waiting list amount to exclusion from a prison program, service, or activity. (Id. at 5-6.)

 4   However, as discussed in the findings and recommendations, Plaintiff has failed to state a

 5   cognizable claim for violation of the ADA and the RA because it is clear from Plaintiff’s

 6   complaint that Plaintiff is not being denied participation in the educational classes due to any

 7   disability.

 8           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the Court has conducted a

 9   de novo review of this case. Having carefully reviewed the entire file, including Plaintiff’s

10   objections, the Court finds that the findings and recommendations are supported by the record and

11   by proper analysis.

12           Accordingly, IT IS HEREBY ORDERED that:

13           1.     The findings and recommendations (ECF No. 6) are adopted in full;

14           2.     This action is dismissed, with prejudice, due to Plaintiff’s failure to state a claim

15                  upon which relief may be granted; and

16           3.     The Clerk of the Court is directed to close this case.

17
     IT IS SO ORDERED.
18

19   Dated: July 14, 2020
                                                  SENIOR DISTRICT JUDGE
20
21

22

23

24

25

26
27

28
                                                        3
